Exhibit 32(b) TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC Certificate Pursuant to Section 906 of Sarbanes – Oxley Act of 2002 CERTIFICATION OF CFO The undersigned, David A. Campbell, Executive Vice President and Chief Financial Officer of Texas Competitive Electric Holdings Company LLC (the “Company”), DOES HEREBY CERTIFY that: 1. The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2007 (the “Report”) fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. Information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed this 14th day of August, 2007. /s/ David A. Campbell Name: David A. Campbell Title: Executive Vice President and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to TXU Energy Company LLC and will be retained by TXU Energy Company LLC and furnished to the Securities and Exchange Commission or its staff upon request.
